 1   SAO
     BYRON E. THOMAS, ESQ. (NBN 8906)
 2   E-mail: byronthomaslaw@gmail.com
     LAW OFFICES OF BYRON THOMAS
 3   3275 S. Jones Blvd, Ste 104
     Las Vegas, Nevada 89146
 4   Telephone:     702 747-3103
      Attorneys for Defendants
 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF, NEVADA

 8   ERIC CHRISTENSEN, an individual                  Case No. 2:20-cv-00403-JAD-DJA

 9   Plaintiff,                                       STIPULATION TO EXTEND DEADLINE
                                                       TO FILE RESPONSE TO MOTION TO
10   vs.                                                           REMAND
                                                              (SECOND REQUEST)
11   ROBERT          FORD,        an   individual;
     ANNIVERSARY MINING CLAIMS LLC, a
12   Nevada limited liability company,

13   Defendants

14
            COMES NOW, Plaintiff and Defendants by and through their respective    attorney of
15
     record hereby stipulate and agrees as follows;
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1
            Defendants’ response to Plaintiff’s Motion to Remand was originally due on April 9, 2020.
 2
     The parties agreed to extend the response deadline to April 13, 2020, because of Defendants’
 3
     counsel requiring additional time due to commitments and delays caused by the Coronavirus, and
 4
     the requirements of social distancing. The Court approved the extension.
 5
            At the time Defendants’ counsel proposed the stipulation he believed that the commitments
 6
     and delays caused by the Coronavirus, and the requirements of social distancing would abate.
 7
     However, they have not. Therefore this second request is necessary.
 8
            The parties have agreed to that Defendant’s response will be due April 17, 2020. Plaintiff
 9
     Eric Christensen will have until April 21, 2020 to file a reply to Defendants’ Opposition to
10
     Plaintiff’s Motion for Remand. Furthermore, the Parties wish to that the hearing currently set for
11
     April 27, 2020 at 3:45 pm on Plaintiff’s Motion for Remand not be continued.
12
     ALVERSON, TAYLOR &                                              LAW OFFICES OF BYRON
13   SANDERS                                                         THOMAS

14
     /s/ Adam R. Knecht, Esq.                                        /s/ Byron E. Thomas, Esq.
15
     Kurt R. Bonds, Esq.,                                            Byron E. Thomas, Esq.
16   Bar # 6228                                                      Bar # 8906
     Adam R. Knecht, Esq.                                            3275 S. Jones Blvd. Ste. 104
17   Bar # 13166                                                     Las Vegas, NV 89146
     6605 Grand Montecito Parkway
18   Suite 200
     Las Vegas Nevada 89149                                          Attorney for Defendants
19
     Attorneys for Plaintiff
20

21
                                                          IT IS SO ORDERED.
22
                                                      _______________________________
23                                                      DISTRICT
                                                      United StatesCOURT     JUDGE
                                                                    District Judge
24                                                    Dated: April 14, 2020.

25

26

27

28
